Citation Nr: 1620524	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant had some duty in the Philippines during World War II.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2015, the Board previously considered the instant appeal, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2015 remand, the Board noted that the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  The Court held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

Based on the Court's holding in Tagupa, the Board instructed that the AOJ obtain verification of the appellant's service from the appropriate U.S. service department.  While the AOJ included in its Request for Information that the Department of the Army re-verify the appellant's service, a response was again received from the NPRC.  See February 2016 NPRC letter.  It is unclear whether the Army referred the matter to the NPRC, as it appears the AOJ requested the information from the Army.  Thus, contrary to the Board's remand instructions, and the Court's holding in Tagupa, there is no indication that the AOJ obtained the necessary verification of the appellant's service from the relevant service department.  As such, another remand is unfortunately required.  At a bare minimum, the Department of the Army must certify that the NPRC findings are correct and in accord with records available to the Army.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate United States service department, or agency to which the authority has been properly delegated, to verify whether the appellant had service as a member of the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces.

The AOJ is instructed that, when seeking verification of the appellant's service, the service department, and not the NPRC, should be contacted directly.

If the service department sends the request to the NPRC it must thereafter be asked to certify that the NPRC findings are in accord with records available to that service department.

2. After completing the above, and any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


